Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 104255339 A) in view of Fujita (U.S. Patent Application Publication No. 2009/0032986, as cited by Applicant).
For claim 1, Yu discloses an agricultural greenhouse (as discussed in the translated abstract) comprising: a covering film (Fig. 1: 2) which forms a space walled off from the outside, a lining film (3) which is provided on the inside of the covering film such that an interspace is formed between the covering film and the lining film (as shown in Fig. 1), and a ventilation means (4) for exchanging at least a portion of the air existing in the interspace with the external air (as discussed in the translated description [0021]: “a ventilation opening 4 above the insulation film, it is convenient to air entering the greenhouse, which is good for air circulation”), wherein the lining film is entirely covered by the covering film (as shown in Fig. 1). 
Yu fails to specifically show wherein at least a portion of the lining film is constituted with a cellulose film which contains a cellulose acylate resin and has a water vapor permeability equal to or higher than 600 g/m2/24h. However, Fujita teaches a cellulose film which contains a cellulose acylate resin (as discussed in [0033]) and has a water vapor permeability equal to or higher than 600 g/m2/24h (as discussed in in [0200]: “the water permeability... preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lining film of the agricultural greenhouse of Yu to include the cellulose acylate resin as taught by Fujita for the advantages of providing heat insulation and water permeable functions for the greenhouse.

For claim 2, Yu discloses an agricultural greenhouse (as discussed in the translated abstract) comprising: a covering film (Fig. 1: 2) which forms a space walled off from the outside, and a lining film (3) which is provided on the inside of the covering film such that an interspace is formed between the covering film and the lining film (as shown in Fig. 1), wherein the lining film is entirely covered by the covering film (as shown in Fig. 1). 
Yu fails to specifically show wherein at least a portion of the lining film is constituted with a cellulose film which contains a cellulose acylate resin and has a water vapor permeability equal to or higher than 600 g/m2/24h, and wherein at least a portion of the covering film is a film having a water vapor permeability equal to or higher than 500 g/m2/24h. However, Fujita teaches a cellulose film which contains a cellulose acylate resin (as discussed in [0033]) and has a water vapor permeability equal to or higher than 600 g/m2/24h (as discussed in in [0200]: “the water permeability... preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a portion of the lining film and the covering film of the agricultural greenhouse of Yu to include the cellulose acylate resin as taught by Fujita for the advantages of providing heat insulation and water permeable functions for the greenhouse.

For claim 3, Yu as modified by Fujita further disclose the agricultural greenhouse according to claim 2, wherein at least a portion of the covering film is constituted with a cellulose film which contains a cellulose acylate resin (Fujita as discussed in [0033]) and has a water vapor permeability equal to or higher than 600 g/m2/24h (Fujita as discussed in [0200]: “the water permeability... preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”).

For claim 4, Yu as modified by Fujita further disclose the agricultural greenhouse according to claim 1, wherein a roof portion (Yu as shown in Fig. 1 where the roof is constituted by the apex of the covering film 2) of the lining film is constituted with the cellulose film (Fujita as discussed in [0033]).

For claim 5, Yu as modified by Fujita further disclose the agricultural greenhouse according to claim 2, wherein a roof portion (Yu as shown in Fig. 1 where the roof is constituted by the apex of the covering film 2) of the lining film is constituted with the cellulose film (Fujita as discussed in [0033]).

For claim 6, Yu as modified by Fujita further disclose the agricultural greenhouse according to claim 3, wherein a roof portion (Yu as shown in Fig. 1 where the roof is constituted by the apex of the covering film 2) of the lining film is constituted with the cellulose film (Fujita as discussed in [0033]).


Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 940010247 B1 shows an apparatus for ventilation of a greenhouse; and CN 202979786 U shows a greenhouse with a covering film and a lining film with an air conveying pipe within the interspace therebetween. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643